Citation Nr: 1624657	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  15-12 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1951 to May 1975.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.
 
This matter was previously before the Board, and, in March 2016, the Board remanded this matter for further development.  Further development in compliance with the Board's remand instructions has been completed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran currently has an Axis I diagnosis of alcohol use disorder, but he does not have a diagnosis of any other acquired psychiatric disorder including PTSD; he has not been shown to have met the criteria for PTSD during the pendency of the appeal, and to the extent that he was assessed with an anxiety disorder, such has not been linked to his lengthy career of honorable military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the undersigned Veteran's Law Judge, and a copy of the transcript is of record.
 
The Veteran was also provided with a VA examination (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that this matter was previously remanded in order to provide the Veteran with this VA examination and opinion, and such was provided in substantial compliance with the Board's remand instructions.  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

PTSD

The Veteran contends that he is entitled to service connection for PTSD.  As described infra, the Veteran does not have a psychiatric disorder for VA purposes, and, therefore, his claim for service connection is denied.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304.

The evidence required to establish a claimed in-service stressor depends on the nature of both the stressor and the Veteran's service.  Without combat participation, if the Veteran's claimed stressor is related to a fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304.

Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3).

The Veteran testified at a personal hearing before the Board in February 2016 that, while stationed in the Philippines during the institution of martial law in the 1970s, he experienced numerous instances during which he feared for his life.  The Veteran described a particular instance when he was rescued by a unit of military policemen after a group of angry people mobbed his car.  The Veteran denied seeking mental health treatment in-service.  The Veteran claimed that he had first been diagnosed with a psychiatric disorder about 10 years previously (approximately 2006) and that he continues to take medications for this condition.  See Transcript.  

The Veteran also described his experiences in the Philippines in multiple written statement contained within the record, and has reported experiencing symptoms that he relates to these events such as nightmares and flashbacks of the events.

A review of the Veteran's service treatment records does not reveal records of mental health treatment while in-service.

VA treatment records from December 2002 to August 2010 indicate that the Veteran was previously treated for anxiety and insomnia.  However, it is unclear that he was ever actually diagnosed with an Axis I psychiatric disability at these consultations.  For example, in October 2008, the Veteran reported experiencing insomnia and anxiety, but the medical professional indicated that mental health testing was within normal limits.  Otherwise these treatment records indicate that the Veteran's mental status was intact or within normal limits.  

Nevertheless, the Veteran was prescribed several medications to address his complaints of anxiety, and because the Board found his reported stressors to be consistent with his service, the Veteran was scheduled for a VA psychiatric examination to assess the etiology of any acquired psychiatric disability, to include PTSD. 

The Veteran underwent a VA examination in April 2016 at which he fully described his experiences in the Philippines to the examiner.  The Veteran also indicated that while in-service he was threatened by a man with a machine gun while in Pakistan.  The examiner determined that the Veteran's experience in the Philippines and Pakistan were adequate to support a diagnosis of PTSD, but the examiner concluded that the DSM criteria had not been met to support the diagnosis of PTSD.  Rather, the examiner found the only current Axis I psychiatric disability was alcohol use disorder.  The examiner did not diagnose the Veteran with any other psychiatric disorder, to include anxiety.  The examiner did note that the Veteran was incompetent to manage his financial affairs.  

This opinion is uncontroverted by any other medical opinion and is based on a review of the evidence of record and a consultation with the Veteran.  As such, it is entitled to great weight.

The weight of the evidence indicates that the Veteran does not have a diagnosis of an acquired psychiatric disorder for VA purposes, and the weight of the evidence is not sufficient to demonstrate that the Veteran manifested an acquired psychiatric disorder for VA purposes during the pendency of the appeal.  The Veteran's treatment records do indicate a history of complaints of anxiety and insomnia. Nevertheless, a review of the Veteran's VA treatment records indicates that VA health providers repeatedly indicated that his mental health was intact or within normal limits.  Furthermore, a VA examiner took the Veteran's medical records, as well as his reports, into consideration and determined that the Veteran did not have PTSD or any psychiatric condition other than alcohol use disorder.  However, Alcohol use disorder is not a disability for VA purposes.  See 38 C.F.R. § 3.301(c).  

The Board also notes the Veteran's assertions that he had been diagnosed with and treated for PTSD for approximately 10 years.  However, such a diagnosis is not shown in the treatment records and was not found on psychiatric examination; and the determination as to whether the criteria for a specific psychiatric disorder have been met is a medically complex question, and the Veteran has not been shown to have the medical training or expertise to provide such an opinion.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Here, the weight of the evidence is not sufficient to demonstrate that the Veteran has an acquired psychiatric disorder or that one manifested during the pendency of the appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328   (Fed. Cir. 1997).  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to service connection for an acquired psychiatric disorder to include PTSD is denied.


ORDER

Service connection for an acquired psychiatric condition, to include PTSD, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


